IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00082-CR

ANTHONY JOHNSON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2005-573-C2


                       MEMORANDUM OPINION


      Appellant Anthony Johnson filed a pro se notice of appeal stating that he is

appealing the trial court’s February 24, 2011 order denying his request for time served.

In a letter dated April 5, 2011, the Clerk of this Court warned Appellant that because the

trial court noted on the certification of defendant’s right of appeal that he had waived

his right to appeal, the Court would dismiss the appeal unless, within 21 days, we

received a certification stating that Appellant has a right to appeal or a response was

filed showing grounds for continuing the appeal. See TEX. R. APP. P. 25.2(d); Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Davis v. State, 205 S.W.3d 606, 607

(Tex. App.—Waco 2006, no pet.).

        Furthermore, the Clerk warned Appellant that this cause was subject to dismissal

for want of jurisdiction because it appeared that this Court does not have jurisdiction of

his appeal of the denial of his request for time served. See Abbott v. State, 271 S.W.3d 694

(Tex. Crim. App. 2008) (standard for determining jurisdiction is not whether appeal is

precluded by law, but whether appeal is authorized by law); Everett v. State, 91 S.W.3d
386, 386 (Tex. App.—Waco 2002, no pet.) (stating that this court has jurisdiction over

criminal appeals only when expressly granted by law). We warned Johnson that we

would dismiss his appeal unless, within 21 days, he showed grounds for continuing it.

        Appellant has not responded to the Clerk’s warnings, and we have not received

a certification stating that he has a right to appeal. This appeal is dismissed.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 11, 2011
Do not publish
[CR25]




Johnson v. State                                                                      Page 2